Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application and Claims
Claims 1-24 are pending.
	This office action is being issued in response to the Applicant's filing on 3/18/2020.
	Examiner notes there is no authorization for Internet communications (PTO-SB-439) in the file for the instant application.  Accordingly, Examiner will not be able to communicate with Applicant via email unless such an authorization is present in the file. see MPEP § 502.03(II). Examiner suggests that Applicant file an authorization for Internet communications if they anticipate the need to communicate via email with the Examiner. Please note, a written authorization for Internet communication may not be filed via email. see MPEP § 502.03(II).

Information Disclosure Statement
	The following is a quotation of 37 CFR 1.98 regarding the contents of an information disclosure statement:                           
(b)(5) Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, data and place of publication.

	Reference(s) NPL 1, 6, 9, 14, 15 and 17 from the IDS filed 3/18/2020 fail to include an appropriate date.  MPEP §609 states that the date of publication supplied must include at least a month and a year of publication except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of the publication is sufficiently earlier that the effective U.S. filing date and any foreign priority date so that the particular month of publication is not an issue.  As the references noted above fail to have an appropriate date, a statement is required by applicant indicating that the references are admitted prior art in order to be considered.

Terminal Disclaimer
	Examiner asserts that a Terminal Disclaimer is warranted due to the instant application 16/822,439 and US Patent 10,636,088 (formerly application 13/085,094) sharing the same inventive entity and claim language which would otherwise result in a double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-8, 10-16 and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites a method wherein: 
the first account data structure is maintained separately from other account data structures stored in a second memory coupled with the processor and only capable of exclusively storing data indicative of positions resulting from trades executed by the first exchange, and from other account data structures stored in a third memory coupled with the processor and only capable of exclusively storing data indicative of positions resulting from trades executed by the second exchange.

	Claim 2 recites a method claim that is being defined by system elements. Specifically, system elements (i.e. a second memory and a third memory) that have no functionality in the recited method. A method is defined by the method steps actually performed, not by system elements or method steps that might potentially be performed by those system elements.
	Claims 10 and 18 have similar issues.
	Claim 5 recites a method wherein: 
the first account data structure comprises positions resulting cross-margin eligible trades.

	Claim 5 is rejected based upon a reference to a claim element that is variable. see Ex parte Brummer, 12 USPQ2d 1653 (BPAI 1989). Claim 5 states “cross-margin eligible trades.” Claim language fails to indicate what constitutes a “cross-margin eligible trades.” As any trade could be eligible (i.e. have the potential to be cross-margined), said claim limitation fails to establish any limitations upon the “trade.”
	Claims 14 and 21 have similar issues.
	Claim 6 recites a method comprising:
transferring, prior to any netting, one or more of the first plurality of positions to one of the other account data structures stored in the second database maintained by the first exchange.

	There is a lack of antecedent basis for “the second database maintained by the first exchange.” The claims do not recite a second database, a first database or even a database. The claims do not recite that any system elements (i.e. either account data structures or databases) are maintained by any exchanges.
	If a plurality of positions (i.e. data) is being transferred to one of the other account data structures stored in the second database maintained by the first exchange where is it being transferred from? Is it being transferred from the first memory (recited in Claim 1) or some other unrecited claim element? 
	Is the transferred plurality of positions functionally related to the method steps performed? As currently recited, it appears to be nonfunctional descriptive material and is not functionally involved in the steps recited.  Thus, this descriptive material will not distinguish the claimed invention from the In re Gulack, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); and In re Ngai, 70 USPQ2d 1862 (Fed. Cir. 2004).
	Claims 15 and 22 have similar issues.
	Claim 7 recites a method wherein:
the determining of the second net position, further comprises recognizing intra-commodity spreads and inter-commodity spreads with respect to the third exchange.

	“[R]ecognizing intra-commodity spreads and inter-commodity spreads,” under the broadest reasonable interpretation, does not mean that the calculation of the second net position is based upon intra-commodity spreads and inter-commodity spreads. Under the broadest reasonable interpretation, the computer just “recognizes” (i.e. acknowledges or takes note) of a spread.
	Additionally there is a lack of antecedent basis for the positions being commodity positions. As such, there remains the possibility that the claim limitations based upon the condition are not exercised or triggered. Therefore, the claim limitations based upon the condition are optional claim limitations. As a matter of linguistic precision, optional claim limitations do not narrow the scope of the invention, since they can always be omitted. see MPEP § 2103 I C; In re Johnson, 77 USPQ2d 1788 (Fed Cir 2006). As the Applicant does not address what happens should the optional claim limitations fail, Examiner assumes that nothing happens (i.e. the method stops). An alternate interpretation is that merely the claim limitations based upon the condition are not triggered or performed.
	Claims 16 and 23 have similar issues.
	Appropriate correction is requested.

Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-13, 15-21 and 23-24 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Ward (US PG Pub. 2002/0077947).
Regarding Claim 1, Ward discloses a computer implemented method, comprising: 
maintaining, by a processor, a first account data structure (account at super virtual clearing service) stored in memory coupled with the processor, for a market participant for a market participant  (financial institution). (see fig. 2; para. 38-41); 
the first account data structure (account at super virtual clearing service) storing data indicative of a first plurality of positions resulting from a first one or more trades executed by a first exchange (exchange A) and a second plurality of positions resulting from a second one or more trades executed by a second exchange (exchange B), each position of the first and second plurality of positions being characterized by a risk of loss value (cost or risk premium). (see fig. 2; para. 4,  38-41);
the first and the second plurality of positions (positions via Exchange A and Exchange B) having a first net position comprising a first resultant remainder (net margin amount) resulting from netting of the risk of loss values characterizing each of the first and second plurality of positions according to a first set of rules. (see para. 43-44, 50 and 79); and 
determining, by the processor, a net position based on the first and the second plurality of positions, the net position comprising a netting of a subset of the risk of loss values characterizing each of the first and second plurality of positions according to set a rules different from the first and second set of rules. (see fig. 2; para. 38-44).
Ward does not explicitly teach a method wherein the netting comprises netting only a subset of the risk loss values. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. see In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff, 16 USPQ2d 1934 (Fed. Cir. 1990).
Ward does not explicitly teach a method comprising maintaining, by the processor, a second account data structure stored in a fourth memory coupled with the processor, for the market participant, the second account data structure storing data indicative of a third plurality of 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Ward by duplicating claim elements contained in Ward (e.g. a  first account data structure, a first memory, first exchange, a first plurality of positions, a first net position, a first set of rules) to create additional claim elements (e.g. a second account structure, a fourth memory, a third exchange, a third plurality of positions, a second net position, a second set of rules) wherein each additional claim element would serve the same function as the original claim element. In the combination each element (original element and additional element) would merely have performed the same function as it did previously, and one of ordinary skill in the art at the time the invention was made would have recognized that the results of the combination were predictable. see MPEP §2144.04 (VI)(A).
Ward does not explicitly teach a method comprising determining, by the processor, a third net position comprising a third resultant remainder as a result of netting of at least a subset of the risk of loss values characterizing each of the positions of the first and second net positions according to a third set of rules different from the first and second set of rules.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Ward by duplicating claim elements contained in Ward (e.g. netting a first and second plurality of positions to determinate a third resultant remainder according to a first set of rules) to create additional claim elements (e.g. netting a first net position and a second net position to determinate a third resultant remainder according to a third set of rules) wherein each additional claim element would serve the same function as the original claim element. In the combination each element (original element and additional element) would merely have performed the same function as it did previously, and one of ordinary skill in the art at the time the invention was made would have recognized that the results of the combination were predictable. see MPEP §2144.04 (VI)(A).
Ward does not explicitly teach a method wherein the netting that results in the first net position and the netting that results in the second net position are performed prior to the determining of the third net position. However, calculating a net position consists of performing addition and subtraction 
Regardless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Ward to change the order for performance of the method steps (i.e. addition of positions to determine the net position) wherein the change of order fails to produce a new or unexpected result. see MPEP §2144.04 (IV)(C). 
Regarding Claim 2, Ward discloses a method wherein the first account data structure (account stored at the super virtual clearing service) is maintained separately from other account data structures stored in a second memory (accounts at exchange A) coupled with the processor and only capable of exclusively storing data indicative of positions resulting from trades executed by the first exchange (exchange A), and from other account data structures (accounts at exchange B) stored in a third memory coupled with the processor and only capable of exclusively storing data indicative of positions resulting from trades executed by the second exchange (exchange B). (see fig., 2; para. 38-44).
Regarding Claim 3, Ward discloses a method wherein the first and second set of rules (programming) each define a degree to which a risk of loss value of any one position may be offset (offsetting and opposite positions) by a risk of loss value or one or more other positions. (see para. 9, 32, 43, 50 and 58).
Regarding Claim 4, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.
Regarding Claim 5, Ward discloses a method wherein the first account data structure comprises positions resulting from cross-margin eligible trades. (see para. 38-44).
Regarding Claim 7, Ward discloses a method wherein determining of the second net position, further comprises recognizing intercommodity spreads (long vs. short Eurobond futures) with respect to the exchange. (see para. 44).
Ward does not explicitly teach a method wherein determining of the second net position, further comprises recognizing intracommodity spreads (i.e. buying and selling the same commodity on the same exchange but for different months), although Ward does acknowledge that user can buy and sell commodities on one exchange and that the commodities can have different delivery times. (see para. 24).

Regarding Claims 8-13, 15-21 and 23-24, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Claims 6, 14 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward, as applied to Claims 1, 9 and 17 above, and further in view of Baecker (US PG 2001/0049649)
Regarding Claim 6, Ward does not explicitly teach a method comprising transferring, prior to any netting, one or more of the first plurality of positions to one of the other account data structures stored in the second database maintained by the first exchange.
Baecker discloses a method comprising transferring, prior to any netting, one or more of the first plurality of positions to one of the other account data structures stored in the second database maintained by the first exchange. (see para. 69).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Ward to incorporate databases and the ability to transfer information into said databases, as disclosed by Baecker, thereby enabling a computer system to operate utilizing the standard and conventional functions of computer systems.
Regarding Claims 14 and 22, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        March 24, 2021